Exhibit 10.41
EXECUTION COPY
EMPLOYMENT AGREEMENT
(Eric J. Bock, Executive Vice President, Chief Administrative Officer and
General Counsel)
     EMPLOYMENT AGREEMENT (the “Agreement”) dated February 4, 2010 by and
between Travelport Holdings (Jersey) Limited (to be re-registered as a public
limited company and renamed Travelport plc) (the “Company”) and Eric J. Bock
(the “Executive”).
     WHEREAS, the Executive and Travelport Limited previously entered into an
Employment Agreement dated August 3, 2009 (the “Prior Agreement”);
     WHEREAS, in connection with, and subject to, the completion of the proposed
initial public offering (the “IPO”) of the Company’s ordinary shares, the
Company and Executive wish to enter into this Agreement, which shall supersede
the Prior Agreement in its entirety;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the sufficiency of which
is acknowledged, the parties agree as follows:
          1. Term of Employment. Subject to the provisions of Section 7 of this
Agreement, Executive shall continue to be employed by the Company for a period
commencing on the date (the “IPO Date”) of the completion of the IPO and ending
on the date which is 18 months following the IPO Date (such ending date, the
“IPO Initial Period End Date,” and such period, the “Employment Term”) on the
terms and subject to the conditions set forth in this Agreement; provided,
however, that commencing with the IPO Initial Period End Date and on each
anniversary thereof (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 120 days (or such lesser period as
provided in Section 7(c)(ii)(F) hereof) prior written notice before the next
Extension Date that the Employment Term shall not be so extended. In the event
the IPO is not completed by December 31, 2010, this Agreement shall be null and
void and of no effect. For the avoidance of doubt, the Prior Agreement remains
in full force and effect until this Agreement takes effect upon the completion
of the IPO.
          2. Position.
          (a) During the Employment Term, Executive shall serve as the Company’s
Executive Vice President, Chief Administrative Officer and General Counsel. In
such position, Executive shall have such duties and authority as shall be
determined from time to time by the Board of Directors of the Company (the
“Board”) and the Chief Executive Officer of the Company.
          (b) During the Employment Term, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude

 



--------------------------------------------------------------------------------



 



Executive, subject to the prior approval of the Board, from accepting
appointment to or continuing to serve on any board of directors or trustees of
any business corporation or any charitable organization; provided in each case,
and in the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 9.
          3. Base Salary. During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of no less than $475,000 payable in
regular installments in accordance with the Company’s usual payment practices.
Executive shall be entitled to such increases in Executive’s base salary, if
any, as may be determined from time to time in the sole discretion of the Board.
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary.”
          4. Annual Bonus. With respect to each full fiscal year during the
Employment Term, Executive shall be eligible to earn an annual bonus award (an
“Annual Bonus”) of no less than one hundred percent (100%) of Executive’s Base
Salary (the “Target”) based upon the achievement of an annual EBITDA target
established by the Board within the first three months of each fiscal year
during the Employment Term. The Annual Bonus, if any, shall be paid to Executive
within two and one-half (2.5) months after the end of the applicable fiscal
year.
          5. Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in the Company’s employee benefit plans (other than
annual bonus and incentive plans) as in effect from time to time (collectively
“Employee Benefits”), on the same basis as those benefits are generally made
available to other senior executives of the Company.
          6. Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.
          7. Termination. The Employment Term and Executive’s employment
hereunder may be terminated by either party at any time and for any reason;
provided that Executive will be required to give the Company at least 30 days
advance written notice of any resignation of Executive’s employment (provided
that Executive shall give 90 days advance written notice of Executive’s
resignation of employment as a result of a Constructive Termination pursuant to
Section 7(c)(ii)(F) hereof). Notwithstanding any other provision of this
Agreement, the provisions of this Section 7 shall exclusively govern Executive’s
rights upon termination of employment with the Company and its affiliates.
          (a) By the Company For Cause or By Executive Other Than as a Result of
a Constructive Termination.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation other than as a result of a
Constructive Termination (as defined in Section 7(c)); provided that Executive
will be required to give the Company at least 30 days advance written notice of
a resignation other than as a result of a Constructive Termination.

2



--------------------------------------------------------------------------------



 



          (ii) For purposes of this Agreement, “Cause” shall mean
(A) Executive’s failure substantially to perform Executive’s duties to the
Company (other than as a result of total or partial incapacity due to
Disability) for a period of 10 days following receipt of written notice from the
Company by Executive of such failure; provided that it is understood that this
clause (A) shall not apply if a Company terminates Executive’s employment
because of dissatisfaction with actions taken by Executive in the good faith
performance of Executive’s duties to the Company, (B) theft or embezzlement of
property of the Company or dishonesty in the performance of Executive’s duties
to the Company, other than de minimis conduct that would not typically result in
sanction by an employer of an executive in similar circumstances, (C) conviction
which is not subject to routine appeals of right or a plea of “no contest” for
(x) a felony under the laws of the United States or any state thereof or (y) a
crime involving moral turpitude for which the potential penalty includes
imprisonment of at least one year, (D) Executive’s willful malfeasance or
willful misconduct in connection with Executive’s duties or any act or omission
which is materially injurious to the financial condition or business reputation
of the Company or its affiliates, or (E) Executive’s breach of the provisions of
Sections 9 or 10 of this Agreement (excluding a breach of Section 10(a) by a
statement made by Executive in good faith in Executive’s employment capacity).
          (iii) If Executive’s employment is terminated by the Company for
Cause, or if Executive resigns other than as a result of a Constructive
Termination, Executive shall be entitled to receive:
     (A) the Base Salary through the date of termination;
     (B) any Annual Bonus earned, but unpaid, as of the date of termination for
the immediately preceding fiscal year, paid in accordance with Section 4 (except
to the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company);
     (C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation) for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment; and
     (D) such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company (the amounts described in
clauses (A) through (D) hereof being referred to as the “Accrued Rights”).
     Following such termination of Executive’s employment by the Company for
Cause or resignation by Executive other than as a result of a Constructive
Termination, except as set forth in this Section 7(a)(iii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
          (b) Disability or Death.

3



--------------------------------------------------------------------------------



 



          (i) The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of nine (9) consecutive months or for an aggregate of twelve
(12) months in any eighteen (18) consecutive month period to perform Executive’s
duties (such incapacity is hereinafter referred to as “Disability”). Any
question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement and any other agreement between any
Company and Executive that incorporates the definition of “Disability”.
          (ii) Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive:
     (A) the Accrued Rights;
     (B) a pro rata portion of any Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof in such year based
upon the percentage of the fiscal year that shall have elapsed through the date
of Executive’s termination of employment, payable when such Annual Bonus would
have otherwise been payable to Executive pursuant to Section 4 had Executive’s
employment not terminated;
     (C) full and immediate vesting of any awards granted pursuant to the
Company’s IPO Incentive Scheme and the TDS Investor (Cayman) L.P. 2006 Interest
Plan (or any successor plan(s) established by the Company) that are unvested at
the date of termination of the Executive’s employment (including, for the
avoidance of doubt, any unvested equity that remains unvested due to the failure
to in any prior calendar year(s) to achieve the relevant annual performance
goals at target) and based upon the award’s target value at the time of the
grant of the award, and payment in respect of such awards in accordance with the
terms thereof; and
     (D) vesting of the awards granted pursuant to any equity plan of the
Company (other than awards granted pursuant to the Company’s IPO Incentive
Scheme or the TDS Investor (Cayman) L.P. 2006 Interest Plan (or any successor
plan(s) established by the Company)) subsequent to the IPO (including pursuant
to the Company’s Performance Share Plan), as, and to the extent, described in
the documentation related to such awards; provided that in each case such
vesting shall not be less favorable to the Executive than (1) in the case of an
award which vests, in whole or in part, on the basis of performance, the portion
of such award which would have vested assuming (i) that the Executive’s
employment continued for 18 months following the termination of the Executive’s
employment, (ii) that the award vests ratably on a monthly basis over the
remainder of the performance

4



--------------------------------------------------------------------------------



 



period (and beginning on the prior vesting date), and (iii) performance at
target, and (2) in the case of an award which vests solely on the basis of
continued employment, the portion of the award that would have vested assuming
(i) that the Executive’s employment continued for 18 months following the
termination of the Executive’s employment, and (ii) that the award vests ratably
on a monthly basis over the vesting period; provided, however, that, for
purposes of Section 7(b)(ii)(C) and this Section 7(b)(ii)(D), “target” shall be
the amount of equity that would have vested had the Company achieved its
budgeted target level of performance (measured at the time performance targets
are put in place) and that in any event it shall not be less than 66.7% of the
award; further provided, however, that nothing in Section 7(b)(ii)(C) or this
Section 7(b)(ii)(D) shall restrict the ability of the Board to grant more
favorable vesting terms to the Executive.
     Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
          (c) By the Company Without Cause or Resignation by Executive as a
result of Constructive Termination.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive’s as a result of a
Constructive Termination.
          (ii) For purposes of this Agreement, a “Constructive Termination”
shall be deemed to have occurred upon (A) any material reduction in Executive’s
Base Salary or Annual Bonus (excluding any change in value of equity incentives
or a reduction affecting substantially all similarly situated executives),
(B) failure of the Company or its affiliates to pay compensation or benefits
when due, in each case which is not cured within 30 days following the Company’s
receipt of written notice from Executive describing the event constituting a
Constructive Termination, (C) a material and sustained diminution to Executive’s
duties and responsibilities as of the date of this Agreement, (D) the primary
business office for Executive being relocated by more than 50 miles from New
York, New York, it being understood that relocation of the Company’s
headquarters in connection with the IPO (should an IPO occur) shall not
constitute Constructive Termination provided that the Company does not require
Executive to move his primary business office from New York, New York, (E) the
Company’s election not to renew the initial Employment Term or any subsequent
extension thereof (except as a result of Executive’s reaching retirement age, as
determined by Company policy) or (F) the Executive’s election not to renew the
Employment Term for the one-year period immediately following the IPO Initial
Period End Date by providing the Company 90 days prior written notice of such
election before the applicable IPO Initial Period End Date; provided that any of
the events described in clauses (A)-(D) of this Section 7(c)(ii) shall
constitute a Constructive Termination only if the Company fails to cure such
event within 30 days after receipt from Executive of written notice of the event
which constitutes a Constructive Termination; provided, further, that a
“Constructive Termination” shall cease to exist for an event on the 60th day
following the later of its

5



--------------------------------------------------------------------------------



 



occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.
          (iii) If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if Executive resigns as a
result of a Constructive Termination, Executive shall be entitled to receive:
     (A) the Accrued Rights;
     (B) a pro rata portion of any Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof in such year based
upon the percentage of the fiscal year that shall have elapsed through the date
of Executive’s termination of employment, payable when such Annual Bonus would
have otherwise been payable to Executive pursuant to Section 4 had Executive’s
employment not terminated;
     (C) subject to Executive’s execution, delivery, and non-revocation of a
separation agreement and general release substantially in the form attached
hereto as Exhibit A (“the General Release”) within forty-five (45) days
following termination of employment, and further subject to continued compliance
with the provisions of Sections 9 and 10, (x) payment of three (3) times the sum
of both the Base Salary and Annual Bonus at Target (“Severance Pay”) and (y) the
executive benefits provided for in the General Release for a period equal to
thirty-six (36) months (or a lump sum cash equivalent of such benefits). The
Severance Pay shall be paid as follows: (1) one third (33.3%) of the Severance
Pay in a lump sum as soon as practicable following the effective date of the
General Release, but no later than sixty (60) days after the Last Day of
Employment; (2) one third (33.3%) of the Severance Pay in a lump sum in the pay
period occurring closest to the one hundred eightieth (180th) day (“Second
Severance Payment Date”), whether occurring before or after the Second Severance
Payment Date, following the termination of Executive’s employment; and (3) the
final one third (33.3%) of the Severance Pay in a lump sum in the pay period
occurring closest to the three hundred sixty-fifth (365th) day (“Third Severance
Payment Date”), whether occurring before or after the Third Severance Payment
Date, following the termination of Executive’s employment; provided that the
aggregate amount described in this clause (C) shall be reduced by the present
value of any other cash severance benefits payable to Executive under any other
severance plans, programs or arrangements of the Company or its affiliates
(which, for the avoidance of doubt, shall exclude any cash payments related to
equity in the Company or its affiliates);
     (D) full and immediate vesting of any awards granted pursuant to the
Company’s IPO Incentive Scheme and the TDS Investor (Cayman) L.P. 2006 Interest
Plan (or any successor plan(s) established by the Company) that are unvested at
the date of termination of the Executive’s employment (including, for the
avoidance of doubt, any unvested equity that remains unvested due to the failure
to in any prior calendar year(s) to achieve the relevant annual performance

6



--------------------------------------------------------------------------------



 



goals at target) and based upon the award’s target value at the time of the
grant of the award, and payment in respect of such awards in accordance with the
terms thereof; and
     (E) vesting of the awards granted pursuant to any equity plan of the
Company (other than awards granted pursuant to the Company’s IPO Incentive
Scheme or the TDS Investor (Cayman) L.P. 2006 Interest Plan (or any successor
plan(s) established by the Company)) subsequent to the IPO (including pursuant
to the Company’s Performance Share Plan), as, and to the extent, described in
the documentation related to such awards; provided that in each case such
vesting shall not be less favorable to the Executive than (1) in the case of an
award which vests, in whole or in part, on the basis of performance, the portion
of such award which would have vested assuming (i) that the Executive’s
employment continued for 18 months following the termination of the Executive’s
employment, (ii) that the award vests ratably on a monthly basis over the
remainder of the performance period (and beginning on the prior vesting date),
and (iii) performance at target, and (2) in the case of an award which vests
solely on the basis of continued employment, the portion of the award that would
have vested assuming (i) that the Executive’s employment continued for 18 months
following the termination of the Executive’s employment, and (ii) that the award
vests ratably on a monthly basis over the vesting period; provided, however,
that, for purposes of Section 7(c)(iii)(D) and this Section 7(c)(iii)(E),
“target” shall be the amount of equity that would have vested had the Company
achieved its budgeted target level of performance (measured at the time
performance targets are put in place) and that in any event it shall not be less
than 66.7% of the award; further provided, however, that nothing in
Section 7(c)(iii)(D) and this Section 7(c)(iii)(E) shall restrict the ability of
the Board to grant more favorable vesting terms to the Executive.
     Following Executive’s termination of employment by the Company without
Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation as a result of a Constructive Termination, except as set
forth in this Section 7(c)(iii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
          (d) Expiration of Employment Term.
          (i) Election Not to Extend the Employment Term. In the event either
party elects not to extend the Employment Term pursuant to Section 1, unless
Executive’s employment is earlier terminated pursuant to paragraphs (a), (b) or
(c) of this Section 7 and except as set forth in paragraph (c)(ii) of this
Section 7, Executive’s termination of employment hereunder (whether or not
Executive continues as an employee of the Company thereafter) shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled Extension Date and Executive shall be entitled to receive the Accrued
Rights. Following such termination of Executive’s employment hereunder as a
result of either party’s election not to extend the Employment Term, except as
set forth in this Section 7(d)(i), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

7



--------------------------------------------------------------------------------



 



          (ii) Continued Employment Beyond the Expiration of the Employment
Term. Unless the parties otherwise agree in writing, continuation of Executive’s
employment with the Company beyond the expiration of the Employment Term shall
be deemed an employment at-will and shall not be deemed to extend any of the
provisions of this Agreement and Executive’s employment may thereafter be
terminated at will by either Executive or the Company; provided that the
provisions of Sections 9, 10 and 11 of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder.
          (e) Notice of Termination. Any purported termination of employment by
the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 12(i) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
          (f) Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company’s affiliates.
          8. Change in Control.
          (a) In the event that a Change in Control (as hereinafter defined)
occurs during the Employment Term, the Executive shall become vested in any
unvested equity-based awards then held by the Executive with respect to the
Company or its affiliates as, and to the extent, described in the definitive
documentation related to such awards, provided that such vesting shall be no
less favorable than (i) with respect to any unvested awards granted pursuant to
the TDS Investor (Cayman) L.P. 2006 Interest Plan (or any successor plan(s)
established by the Company) or any unvested awards granted pursuant to the
Travelport IPO Incentive Scheme, the Executive shall be entitled to full and
immediate vesting of all such awards (including, for the avoidance of doubt, any
unvested equity that is eligible for “catch up” vesting) and (ii) with respect
to any unvested awards granted subsequent to the IPO (including pursuant to the
Company’s Performance Share Plan), the Executive shall be entitled to (A) in the
case of an unvested award that vests, in whole or in part, on the basis of
performance, vesting at target and (B) in the case of an unvested award that
vests solely based upon the passage of time and continued employment, full and
immediate vesting of all such awards; provided, however, that, for purposes of
this Section 8(a), “target” shall be the amount of equity that would have vested
had the Company achieved its budgeted target level of performance (measured at
the time performance targets are put in place) and that in any event it shall
not be less than 66.7% of the award; further provided, however, that nothing in
this Section 8(a) shall restrict the ability of the Board to grant more
favorable vesting or terms to the Executive. (b) A “Change in Control” shall be
deemed to have occurred if the event or events set forth in any of the following
paragraphs shall have occurred:

  (i)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
affiliates) representing 50% or more of the combined voting power

8



--------------------------------------------------------------------------------



 



    of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (I) of paragraph (ii) below; or     (ii)   there is consummated a merger
or consolidation or scheme of arrangement of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (I) a merger, consolidation or scheme of arrangement which results in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 50% of the combined voting power of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (II) a merger, consolidation
or scheme of arrangement effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its affiliates) representing 25% or more of the combined
voting power of the Company’s then outstanding securities; or     (iii)   the
shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or     (iv)   any Person (or group of Persons acting in concert) obtains control
(within the meaning of section 840 of the UK Income Tax and Corporation Taxes
Act 1988 as if it applied to a group of Persons acting in concert as well as a
Person) of the Company.

          (a) For purposes of this Section 8, the following terms shall have the
meanings indicated below:
          (i) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.
          (ii) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          (iii) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (I) the Company or any of its subsidiaries,
(II) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its affiliates, (III) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (IV) a

9



--------------------------------------------------------------------------------



 



corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares in the Company.
          9. Non-Competition.
          (a) From the date hereof while employed by the Company and for a
two-year period following the date Executive ceases to be employed by the
Company (the “Restricted Period”), irrespective of the cause, manner or time of
any termination, Executive shall not use his status with the Company or any of
its affiliates to obtain loans, goods or services from another organization on
terms that would not be available to him in the absence of his relationship to
the Company or any of its affiliates.
          (b) During the Restricted Period, Executive shall not make any
statements or perform any acts intended to or which may have the effect of
advancing the interest of any Competitors of the Company or any of its
affiliates or in any way injuring the interests of the Company or any of its
affiliates and the Company and its affiliates shall not make or authorize any
person to make any statement that would in any way injure the personal or
business reputation or interests of Executive; provided however, that, subject
to Section 10, nothing herein shall preclude the Company and its affiliates or
Executive from giving truthful testimony under oath in response to a subpoena or
other lawful process or truthful answers in response to questions from a
government investigation; provided, further, however, that nothing herein shall
prohibit the Company and its affiliates from disclosing the fact of any
termination of Executive’s employment or the circumstances for such a
termination. For purposes of this Section 9(b), the term “Competitor” means any
enterprise or business that is engaged in, or has plans to engage in, at any
time during the Restricted Period, any activity that competes with the
businesses conducted during or at the termination of Executive’s employment, or
then proposed to be conducted, by the Company and its affiliates in a manner
that is or would be material in relation to the businesses of the Company or the
prospects for the businesses of the Company (in each case, within 100 miles of
any geographical area where the Company or its affiliates manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services). During the Restricted Period, Executive, without prior express
written approval by the Board, shall not (A) engage in, or directly or
indirectly (whether for compensation or otherwise) manage, operate, or control,
or join or participate in the management, operation or control of a Competitor,
in any capacity (whether as an employee, officer, director, partner, consultant,
agent, advisor, or otherwise) or (B) develop, expand or promote, or assist in
the development, expansion or promotion of, any division of an enterprise or the
business intended to become a Competitor at any time after the end of the
Restricted Period or (C) own or hold a Proprietary Interest in, or directly
furnish any capital to, any Competitor of the Company. Executive acknowledges
that the Company’s and its affiliates businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence shall
operate throughout the United States and the world (subject to the definition of
“Competitor”).
          (c) During the Restricted Period, Executive, without express prior
written approval from the Board, shall not solicit any members or the then
current clients of the Company or any of its affiliates for any existing
business of the Company or any of its affiliates or discuss with any employee of
the Company or any of its affiliates information or operations of any business
intended to compete with the Company or any of its affiliates.

10



--------------------------------------------------------------------------------



 



          (d) During the Restricted Period, Executive shall not interfere with
the employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any person with which Executive
may be affiliated, to engage, employ or compensate, any employee of the Company
or any of its affiliates.
          (e) For the purposes of this Agreement, “Proprietary Interest” means
any legal, equitable or other ownership, whether through stock holding or
otherwise, of an interest in a business, firm or entity; provided that ownership
of less than 5% of any class of equity interest in a publicly held company shall
not be deemed a Proprietary Interest.
          (f) The period of time during which the provisions of this Section 9
shall be in effect shall be extended by the length of time during which
Executive is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.
          (g) Executive agrees that the restrictions contained in this Section 9
are an essential element of the compensation Executive is granted hereunder and
but for Executive’s agreement to comply with such restrictions, the Company
would not have entered into this Agreement.
          (h) It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
          10. Confidentiality; Intellectual Property.
          (a) Confidentiality.
          (i) Executive will not at any time (whether during or after
Executive’s employment with the Company) (x) retain or use for the benefit,
purposes or account of Executive or any other person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising,

11



--------------------------------------------------------------------------------



 



sales, marketing, promotions, government and regulatory activities and approvals
— concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
          (ii) “Confidential Information” shall not include any information that
is (a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.
          (iii) Except as required by law, Executive will not disclose to
anyone, other than Executive’s immediate family and legal or financial advisors,
the existence or contents of this Agreement (unless this Agreement shall be
publicly available as a result of a regulatory filing made by the Company or its
affiliates); provided that Executive may disclose to any prospective future
employer the provisions of Sections 9 and 10 of this Agreement provided they
agree to maintain the confidentiality of such terms.
          (iv) Upon termination of Executive’s employment with the Company for
any reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.
          (b) Intellectual Property.
          (i) If Executive has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Executive’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Executive hereby grants the Company a perpetual, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including rights under patent, industrial property,

12



--------------------------------------------------------------------------------



 



copyright, trademark, trade secret, unfair competition and related laws) therein
for all purposes in connection with the Company’s current and future business.
          (ii) If Executive creates, invents, designs, develops, contributes to
or improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.
          (iii) Executive agrees to keep and maintain adequate and current
written records (in the form of notes, sketches, drawings, and any other form or
media requested by the Company) of all Company Works. The records will be
available to and remain the sole property and intellectual property of the
Company at all times.
          (iv) Executive shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works. If the Company is unable for any other reason
to secure Executive’s signature on any document for this purpose, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
          (v) Executive shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.
          (vi) The provisions of Section 9 and 10 shall survive the termination
of Executive’s employment for any reason.
          11. Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 9 or 10 would be inadequate and the Company would suffer
irreparable damages as a

13



--------------------------------------------------------------------------------



 



result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.
          12. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
conflicts of laws principles thereof.
          (b) Entire Agreement/Amendments. Except as expressly set forth in this
Agreement or in any definitive documentation regarding Executive’s equity
granted or purchased pursuant to the TDS Investor (Cayman) L.P. 2006 Interest
Plan (or any successor plan(s) established by the Company), this Agreement
contains the entire understanding of the parties with respect to the employment
of Executive by the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.
          (c) No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
          (d) Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.
          (e) Assignment. This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.
          (f) Set Off; No Mitigation. The Company’s obligation to pay Executive
the amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, taking into account the provisions of Section 9 of this Agreement.

14



--------------------------------------------------------------------------------



 



          (g) Compliance with IRC Section 409A. Notwithstanding anything herein
to the contrary, (i) if at the time of Executive’s termination of employment
with the Company Executive is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 12(g); provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect to thereto.
          (h) Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
          (i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
          If to the Company, addressed to:
Travelport plc
Attention: Company Secretary
Palmerston House
Fourth Floor
Fenian Street
Dublin 2
Ireland
Fax: +353 1 6020 433
          with a copy to:
Jeff Clarke, Chief Executive Officer
Travelport
405 Lexington Avenue, 57th Floor

15



--------------------------------------------------------------------------------



 



New York, NY 10174
Fax: (212)915-9169
     If to Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.
          (j) Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
          (k) Prior Agreements. Upon the commencement of the Employment Term,
this Agreement supersedes all prior agreements and understandings (including
verbal agreements) between Executive and the Company and/or its affiliates
regarding the terms and conditions of Executive’s employment with the Company
and/or its affiliates including, without limitation, the Employment Agreement
between Travelport Limited and Executive dated August 3, 2009 (collectively, the
“Prior Agreements”); provided, however that this Agreement does not supersede
any prior written agreements with Executive regarding his relocation. The Prior
Agreements are hereby terminated upon the commencement of the Employment Term
covered by this Agreement.
          (l) Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder. The Company will reimburse Executive for any and all
reasonable expenses reasonably incurred in connection with Executive’s
compliance with this Section 12(l). This provision shall survive any termination
of this Agreement.
          (m) Withholding Taxes; Tax Equalization. The Company may withhold from
any amounts payable under this Agreement such Federal, state and local income
taxes and employee social security contributions as may be required to be
withheld pursuant to any applicable law or regulation in the US. Notwithstanding
the foregoing, it is the intent of the parties hereto that the Company shall
equalize Executive’s federal, state, and local income tax and social security
contribution obligation as if Executive’s compensation and other benefits
provided under this Agreement were earned in Executive’s home country and
subject only to federal, state, and local income tax and social security in
Executive’s home country. As such, the parties hereto expressly acknowledge and
agree that (i) the Company or its affiliates shall pay all of Executive’s non-US
income tax obligations (including, without limitation, health levy and any other
income levy applicable, and employee social security contributions to the extent
that Executive is not exempt from such contribution obligations in the non-US
location) associated with Executive’s compensation and other benefits provided
under this Agreement, in such amounts and at such times as required by
applicable non-US income tax, and social security law and any other applicable
law (whether directly to the non-US taxing authority, or through reimbursement
to Executive on finalization of the non US total liabilities), plus provide such
additional amounts as are required to gross up Executive’s compensation and
benefits provided under this Agreement for any non-US income taxes (including,
without limitation, health levy

16



--------------------------------------------------------------------------------



 



and any other income levy applicable, and employee social security contributions
to the extent that Executive is not exempt from such contribution obligations in
the non-US location) or other Federal, state and local income taxes and employee
social security contributions of Executive’s home country associated with the
payments and reimbursements required by this Section 12(m), notwithstanding any
change in applicable tax law after the date hereof.
          (n) Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          (o) Arbitration. Except as otherwise provided in Section 11 of this
Agreement, any controversy, dispute, or claim arising out of, in connection
with, or in relation to, the interpretation, performance or breach of this
Agreement, including, without limitation, the validity, scope, and
enforceability of this section, may at the election of any party, be solely and
finally settled by arbitration conducted in New York, New York, by and in
accordance with the then existing rules for commercial arbitration of the
American Arbitration Association, or any successor organization and with the
Expedited Procedures thereof (collectively, the “Rules”). Each of the parties
hereto agrees that such arbitration shall be conducted by a single arbitrator
selected in accordance with the Rules; provided that such arbitrator shall be
experienced in deciding cases concerning the matter which is the subject of the
dispute. Any of the parties may demand arbitration by written notice to the
other and to the Arbitrator set forth in this Section 12(o) (“Demand for
Arbitration”). Each of the parties agrees that if possible, the award shall be
made in writing no more than 30 days following the end of the proceeding. Any
award rendered by the arbitrator(s) shall be final and binding and judgment may
be entered on it in any court of competent jurisdiction. Each of the parties
hereto agrees to treat as confidential the results of any arbitration
(including, without limitation, any findings of fact and/or law made by the
arbitrator) and not to disclose such results to any unauthorized person. The
parties intend that this agreement to arbitrate be valid, enforceable and
irrevocable. In the event of any arbitration with regard to this Agreement, each
party shall pay its own legal fees and expenses, provided, however, that the
parties agree to share the cost of the Arbitrator’s fees.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  TRAVELPORT PLC    
 
           
 
                     
 
  By:        
 
  Title:        
 
                EXECUTIVE    
 
           
 
                          Eric J. Bock    

18



--------------------------------------------------------------------------------



 



Exhibit A – Form of General Release

 



--------------------------------------------------------------------------------



 



AGREEMENT AND GENERAL RELEASE
Travelport plc (“Travelport”) and Travelport Operations, Inc. (collectively, the
“Company”) and [NAME OF EXECUTIVE] (hereinafter collectively with his heirs,
executors, administrators, successors and assigns, “EXECUTIVE”), mutually desire
to enter into this Agreement and General Release (“Agreement” or “Agreement and
General Release”) and agree that:
     The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and
     The meaning, effect and terms of this Agreement have been fully explained
to EXECUTIVE; and
     EXECUTIVE is hereby advised, in writing, by the Company that he should
consult with an attorney prior to executing this Agreement; and
     EXECUTIVE is being afforded twenty-one (21) days from the date of this
Agreement to consider the meaning and effect of this Agreement; and
     EXECUTIVE understands that he may revoke the general release contained in
paragraph 4 of this Agreement (“the General Release”) for a period of seven
(7) calendar days following the day he executes this Agreement and the General
Release shall not become effective or enforceable until the revocation period
has expired, and no revocation has occurred. Any revocation within this period
must be submitted, in writing, to [NAME OF CONTACT] in the Company’s [NAME]
Department and state, “I hereby revoke my acceptance of the General Release.”
Said revocation must be personally delivered to [NAME OF CONTACT] in the
Company’s [NAME] Department, or mailed to [NAME OF CONTACT] in the Company’s
[NAME] Department and postmarked within seven (7) calendar days of execution of
this Agreement. In the event of a revocation of the General Release, the
remainder of this Agreement shall remain in full force and effect; and
     EXECUTIVE has carefully considered other alternatives to executing this
Agreement and General Release.
     THEREFORE, EXECUTIVE and the Company, for the full and sufficient
consideration set forth below, agree as follows:

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 2 of 11
     1. EXECUTIVE’s employment shall be terminated effective on the Last Day of
Employment. Following his Last Day of Employment, other than as set forth below
or in the attached Personal Statement of Termination Benefits, EXECUTIVE shall
not be eligible for any other payments from the Company.
     2. In full satisfaction of the Company’s obligations under
Section 7(c)(iii) of the Employment Agreement, the Company agrees to provide
EXECUTIVE with the benefits set forth in the attached Personal Statement of
Termination Benefits under the captions “Accrued Rights”, “Pro Rata Portion of
[YEAR] BONUS”, “Severance Pay” and “Severance Benefits”. The Severance Pay and
Severance Benefits are subject to EXECUTIVE’s continued compliance with the
provisions of Section 9 and 10 of the Employment Agreement. EXECUTIVE
understands and agrees that he would not receive the Severance Pay and Severance
Benefits, except for his execution of this Agreement and the fulfillment of the
promises contained herein, and that such consideration is greater than any
amount to which he would otherwise be entitled as an employee of the Company.
     3. The Company will also provide EXECUTIVE with a neutral reference to any
entity other than the Released Parties. Upon inquiry to the Human Resources
department, prospective employers (other than the Released Parties) will be
advised only as to the dates of EXECUTIVE’s employment and his most recent job
title. Last salary will be provided if EXECUTIVE has provided a written release
for the same.
     4. Except as otherwise expressly provided by this Agreement or the right to
enforce the terms of this Agreement, EXECUTIVE, of his own free will knowingly
and voluntarily releases and forever discharges the Company, their current and
former parents, and their shareholders, affiliates (including without limitation
Orbitz Worldwide, Inc. and its subsidiaries), subsidiaries, divisions,
predecessors, successors and assigns and the employees, officers, directors,
advisors and agents thereof (collectively referred to throughout this Agreement
as the “Released Parties”, or a “Released Party”) from any and all actions or
causes of action, suits, claims, charges, complaints, promises demands and
contracts (whether oral or written, express or implied from any source), or any
nature whatsoever, known or unknown, suspected or unsuspected, which against the
Released Parties EXECUTIVE or EXECUTIVE’s heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can shall or may have by
reason of any matter, cause or thing whatsoever arising any time prior to the
time EXECUTIVE executes this Agreement, including, but not limited to:

  (a)   any and all matters arising out of EXECUTIVE’s employment by the Company
or any of the Released Parties and the termination of that employment, and that
includes but is not limited to any claims for salary, allegedly unpaid wages,
bonuses, commissions, retention pay, severance pay, vacation pay, or any alleged
violation of the National Labor Relations Act, any claims for discrimination of
any kind under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 3 of 11

      Protection Act, Title VII of the Civil Rights Act of 1964, Sections 1981
through 1988 of Title 42 of the United States Code, any claims under the
Employee Retirement Income Security Act of 1974 (except for benefits that are or
become vested on or prior to the Last Day of Employment, which are not affected
by this Agreement, including without limitation any benefits under the 401(k)
Plan and the Deferred Compensation Plan, as each of such terms is defined in the
attached Personal Statement of Termination Benefits, which the Company
acknowledges are fully vested and which shall be paid in accordance with their
respective terms and EXECUTIVE’s applicable payment elections), the Americans
With Disabilities Act of 1990, the Fair Labor Standards Act (to the extent such
claims can be released), the Occupational Safety and Health Act, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Federal Family and
Medical Leave Act (to the extent such claims can be released); and     (b)  
[APPLICABLE NON-US / STATE(S) PROVISIONS]     (c)   any other federal, state or
local civil or human rights law, or any other alleged violation of any local,
state or federal law, regulation or ordinance, and/or public policy, implied or
expressed contract, fraud, negligence, estoppel, defamation, infliction of
emotional distress or other tort or common-law claim having any bearing
whatsoever on the terms and conditions and/or termination of his employment with
the Company including, but not limited to, any statutes or claims providing for
the award of costs, fees, or other expenses, including reasonable attorneys’
fees, incurred in these matters.

Notwithstanding the foregoing release of claims in this paragraph of this
Agreement:

  •   Nothing in the release of claims in this paragraph shall impact
EXECUTIVE’s equity granted or purchased pursuant to any Travelport plc equity
plans (including any successor plan(s) to the TDS Investor (Cayman) L.P. 2006
Interest Plan).     •   EXECUTIVE has a right to indemnification and advancement
from and by the Company, to the extent in existence as of the date hereof
pursuant to the Company’s by-laws, and such right to indemnification and
advancement shall survive the termination of his employment in accordance with
such by-laws and applicable law.     •   The Company represents that it had
Directors & Officers (“D&O”) insurance coverage, including “tail coverage”,
during EXECUTIVE’s employment with the Company and its predecessors, and while
he served as an officer for Travelport plc and its subsidiaries, EXECUTIVE was
covered under such D&O coverage for the period he served as an officer. The
Company further represents that during the term of EXECUTIVE’s employment with
the Company, and with respect to “tail coverage” after the Last Day of
Employment, the Company’s D&O existing coverage for EXECUTIVE shall be
maintained, and in any event, in amounts no less than the amounts of such
coverage maintained by Travelport and its

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 4 of 11

      affiliates for similarly-situated executives and officers. The Company
will use reasonable efforts to provide thirty (30) days prior written notice to
EXECUTIVE of any material reduction in D&O coverage. EXECUTIVE shall continue to
be entitled to the benefits of such coverage with respect to his services
performed through the Last Day of Employment, subject to the applicable terms of
the applicable policies.

     5. EXECUTIVE also acknowledges that he does not have any current charge,
claim or lawsuit against one or more of the Released Parties pending before any
local, state or federal agency or court regarding his employment and his
separation from employment. EXECUTIVE understands that nothing in this Agreement
prevents him from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any other federal, state or local agency charged with the
enforcement of any employment or labor laws, although by signing this Agreement
EXECUTIVE is giving up any right to monetary recovery that is based on any of
the claims he has released. EXECUTIVE also understands that if he files such a
charge or complaint, he has, as part of this Agreement, waived the right to
receive any remuneration beyond what EXECUTIVE has received in this Agreement.
     6. EXECUTIVE shall not seek or be entitled to any personal recovery, in any
action or proceeding that may be commenced on EXECUTIVE’s behalf in any way
arising out of or relating to the matters released under this Agreement.
     7. EXECUTIVE represents that he has not and agrees that he will not in any
way disparage the Company or any Released Party, their current and former
officers, directors and employees, or make or solicit any comments, statements,
or the like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. Following the full execution of and the effective date of
this Agreement, the Company will direct the then-current members of the
Travelport Senior Leadership Team (“the SLT”) not to disparage EXECUTIVE;
provided, however, that the Company’s obligation under this paragraph shall not
be ongoing and will be fulfilled once the Company directs the SLT not to
disparage EXECUTIVE.
     8. EXECUTIVE understands that if this Agreement were not signed, he would
have the right to voluntarily assist other individuals or entities in bringing
claims against Released Parties. EXECUTIVE hereby waives that right and agrees
that he will not provide any such assistance other than assistance in an
investigation or proceeding conducted by the United States Equal Employment
Opportunity Commission or other federal, state or local agency, or pursuant to a
valid subpoena or court order. EXECUTIVE agrees that if such a request for
assistance if by any agency of the federal, state or local government, or
pursuant to a valid subpoena or court order, he shall advise the Company in
writing of such a request no later than three (3) days after receipt of such
request.
     9. EXECUTIVE acknowledges and confirms that he has returned all Company
property to the Company, including his identification card, and computer
hardware and software,

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 5 of 11
all paper or computer based files, business documents, and/or other records as
well as all copies thereof, credit cards, keys and any other Company supplies or
equipment in his possession. Finally, any amounts owed to the Company have been
paid.
     10. This Agreement is made in the State of [NAME OF STATE] and shall be
interpreted under the laws of said State. Its language shall be construed as a
whole, according to its fair meaning, and not strictly for or against either
party. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, including the General Release (as defined herein), such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect. However, if as a result of any action
initiated by EXECUTIVE, any portion of the General Release (as defined herein)
were ruled to be unenforceable for any reason, EXECUTIVE shall return
consideration equal to the Severance Pay and Severance Benefits provided to
EXECUTIVE under this Agreement.
     11. EXECUTIVE agrees that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by the Company of any liability or unlawful conduct
of any kind, all of which the Company denies.
     12. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.
     13. This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties other than the Employment Agreement and the Management Equity Award
Agreements (including without limitation the post-employment restrictive
covenants contained in the Employment Agreement and the Management Equity Award
Agreements), which agreements shall continue to apply in accordance with their
respective terms, except to the extent otherwise specifically provided herein.
     14. EXECUTIVE agrees to cooperate with and, consistent with his other
employment obligations, to make himself reasonably available to Travelport plc
and its General Counsel, the Company may reasonably request, to assist it in any
matter regarding Travelport or its affiliates, subsidiaries, and predecessors,
including giving truthful testimony in any potential or filed litigation,
arbitration, mediation or similar proceeding litigation involving Travelport and
its affiliates, subsidiaries, and their predecessors, over which EXECUTIVE has
knowledge or information. The Company will reimburse EXECUTIVE for any and all
reasonable expenses reasonably incurred in connection with EXECUTIVE’s
compliance with this paragraph.
     15. In consideration for the Severance Pay and Severance Benefits being
provided to EXECUTIVE pursuant to this Agreement, EXECUTIVE warrants and affirms
to Travelport that he has at all times conducted himself as a fiduciary of, and
with sole regard to that which is in

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 6 of 11
best interests of, Travelport and its affiliates and their predecessors. He
affirms that in conducting business for Travelport and its affiliates and their
predecessors, he has done so free from the influence of any conflicting personal
or professional interests, without favor for or regard of personal
considerations, and that he has not in any material respect violated the
Travelport Code of Business Conduct & Ethics (“Travelport Code”). Toward that
end, EXECUTIVE understands that this affirmation is a material provision of this
Agreement, and, should the Company determine that EXECUTIVE has engaged in
business practices inconsistent with the affirmation set forth herein then
EXECUTIVE agrees that he shall have committed a material breach of this
Agreement, and the Severance Pay and Severance Benefits provided to EXECUTIVE
under this Agreement shall not have been earned. In that case, EXECUTIVE shall
be liable for the return of consideration equal to such payments and benefits.
THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE.
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS HE HAD OR MIGHT HAVE AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS
NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS
DOCUMENT. HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE. IF THIS
DOCUMENT IS RETURNED EARLIER THAN 21 DAYS FROM THE LAST DATE OF EMPLOYMENT, THEN
EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND
KNOWINGLY WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH
FRAUD,MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 7 of 11
     THEREFORE, the parties to this Agreement and General Release now
voluntarily and knowingly execute this Agreement.

                          EXECUTIVE    
 
                             
 
               
Signed and sworn before me this         day of                     ,
                    
               
 
               
 
               
Notary Public
               
 
                        TRAVELPORT PLC    
 
               
 
      By:        
 
               
 
      Name:        
 
      Title:        
 
               
Signed and sworn to before me this         day of                     ,
                    
               
 
               
 
               
Notary Public
               
 
                        TRAVELPORT OPERATIONS, INC.    
 
               
 
      By:        
 
               
 
      Name:        
 
      Title:        
 
               
Signed and sworn to before me this         day of                     ,
                    
               
 
               
 
               
Notary Public
               

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 8 of 11
PERSONAL STATEMENT OF TERMINATION BENEFITS
Date: MONTH DAY, YEAR

     
EXECUTIVE NAME:
  NAME
 
  (“you” or “EXECUTIVE”)
 
   
LAST DAY OF EMPLOYMENT:
  MONTH DAY, YEAR

ACCRUED RIGHTS:
As set forth as Section 7(c)(iii)(A) and Section 7(a)(iii)(A)-(D) of the
Employment Agreement, you will receive the following basic benefits following
the termination of your employment:

  •   Base Salary through your Last Day of Employment;     •   Any Annual Bonus
earned, but unpaid, as of the date of termination for the immediately preceding
fiscal year, paid in accordance with Section 4 of the Employment Agreement
(except to the extent payment is otherwise deferred pursuant to any applicable
deferred compensation arrangement with the Company);     •   Reimbursement of
unreimbursed business expenses pursuant to Travelport policy; and     •  
Employee Benefits pursuant to employee benefit plans of the Company through the
Last Day of Employment.

PRO RATA PORTION OF [YEAR/PORTION OF YEAR] BONUS:
Pursuant to Section 7(c)(iii)(B) of the Employment Agreement, you will receive
the following benefit following the termination of your employment:
A pro rata portion of any Annual Bonus, if any, that you would have been
entitled to receive pursuant to Section 4 of the Employment Agreement in such
year based upon the percentage of the fiscal year that shall have lapsed through
the Last Day of Employment (and for which you have not already received an
Annual Bonus), payable when the [YEAR/PORTION OF YEAR] bonus would have
otherwise been payable to you pursuant to Section 4 of the Employment Agreement
had your employment not been terminated.

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 9 of 11
SEVERANCE PAY (“Severance Pay”):
Pursuant to and subject to Section 7(c)(iii)(C) of the Employment Agreement, you
will receive the following payments following the termination of your
employment:
Payment of three (3) times the sum of both the Base Salary and Annual Bonus at
Target (“Severance Pay”), to be paid as follows: (1) one third (33.3%) of the
Severance Pay in a lump sum as soon as practicable following the effective date
of the General Release, but no later than sixty (60) days after the Last Day of
Employment; (2) one third (33.3%) of the Severance Pay in a lump sum in the pay
period occurring closest to the one hundred eightieth (180th) day (“Second
Severance Payment Date”), whether occurring before or after the Second Severance
Payment Date, following the termination of Executive’s employment; and (3) the
final one third (33.3%) of the Severance Pay in a lump sum in the pay period
occurring closest to the three hundred sixty-fifth (365th) day (“Third Severance
Payment Date”), whether occurring before or after the Third Severance Payment
Date, following the termination of Executive’s employment. For the avoidance of
doubt, you will not be an employee of the Company with respect to any of these
payments and thus will not be eligible for the benefits that employees are
eligible to receive, including without limitation participation in the
Travelport Employee Savings Plan (“the 401(k) Plan”) and the Travelport Officer
Deferred Compensation Plan (“the Deferred Compensation Plan”).
SEVERANCE BENEFITS (“Severance Benefits”):
Pursuant to and subject to Section 7(c)(iii)(C) of the Employment Agreement, you
will receive the following payments and benefits following the termination of
your employment:
HEALTH AND WELFARE BENEFITS:
Continued participation for thirty-six (36) months at active employee rates.
This period shall run concurrently with COBRA. To the extent that these benefits
are taxable to you under Section 105(h) of the Internal Revenue Code, the
Company will provide a gross-up to you to cover any taxes due from you on such
benefits.
INSURANCE BENEFITS:
A lump sum payment that, after applicable taxes and deductions, is equivalent to
the value of thirty-six (36) months of Company’s portion of the life insurance
program provided by the Company to you as of the date of this Agreement. The
amount of this payment will be determined as of your Last Day of Employment and
will be paid in a lump sum no later than sixty (60) days after the Last Day of
Employment.

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 10 of 11
FINANCIAL PLANNING BENEFITS:
Continued participation for thirty-six (36) months following your Last Day of
Employment. The Company shall gross-up any payments on such benefits that are
taxable to you.
EXECUTIVE CAR PROGRAM:
A lump sum payment that, after applicable taxes and deductions, is equivalent to
the value of thirty-six (36) months of future participation in the Executive Car
Program. The amount of this payment will be determined as of your Last Day of
Employment and will be paid in a lump sum no later than sixty (60) days after
the Last Day of Employment. After your participation in the Executive Car
Program ceases effective as of your Last Day of Employment, you will have the
option to purchase the car assigned to you for fair market value; provided that
you pay all incremental costs incurred by the Company as a result of such
assignment. In the event that you do not purchase the car assigned to you under
the Executive Car Program on or before the Last Day of Employment, you shall
return such car as directed by the Company or its agents.
LAPTOP COMPUTER:
At your option, the sale to you, on or about the time of your Last Day of
Employment, of the ownership interest in the [MAKE AND MODEL NUMBER] laptop
computer that the Company has assigned to you, Serial Number [XXXXXXX], as of
the date of this Agreement, (“the Laptop”), for fair market value pursuant to
the Company’s policy. You shall provide the Company with reasonable advance
written notice prior to your Last Day of Employment as to whether you wish to
purchase the Laptop. The ownership interest in the Laptop shall be transferred
only after the Company has removed all confidential and proprietary information
from the computer and taken any other measures it deems necessary to protect its
interests. The Company shall deduct the amount due for the cost of the Laptop
from the Severance Pay.
Unless otherwise defined herein, all capitalized terms set forth above shall
have the meaning set forth in the Employment Agreement. In the event of
Executive’s death or disability after the Last Day of Employment, Executive’s
estate and beneficiaries, as applicable, shall receive the pay and benefits (or
remaining portion thereof) the set forth in this Personal Statement of
Termination Benefits, subject to Executive’s (or his estate’s) execution,
delivery, and non-revocation of the General Release within the applicable time
period.

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 11 of 11
POST-EMPLOYMENT RESTRICTIVE COVENANTS (as set forth in Employment Agreement and
Management Equity Award Agreements):

     
Non-competition:
  Two (2) years from Last Day of Employment
Non-solicitation of clients and employees:
  Two (2) years from Last Day of Employment
Confidential Information:
  No time limit
Intellectual Property:
  No time limit

For the avoidance of doubt, the term “affiliates” in the post-employment
restrictive covenants in the Employment Agreement and your Management Equity
Award Agreements only include entities owned by The Blackstone Group to the
extent such entities are engaged in the same businesses of Travelport plc and
its subsidiaries as of the Last Day of Employment.
EQUITY:
You will remain the owner of any equity awards granted to you pursuant to the
equity plans Travelport plc or any of its subsidiaries and affiliates (including
without limitation the TDS Investor (Cayman) L.P. 2006 Interest Plan and any
successor plan(s) established by Travelport plc), subject to the terms of the
applicable equity plans, award agreements and any other definitive documentation
entered into by you and the applicable Travelport entity regarding such equity
awards, including, without limitation, the provisions set forth in
Section 7(c)(iii)(D) through (E) of the Employment Agreement.
TAX ISSUES:
As set forth in Section 12(g) of the Employment Agreement, this Personal
Statement of Termination Benefits is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and regulations
promulgated thereunder. To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments under this Agreement shall not be subject to
an excise tax under Section 409A. Notwithstanding anything contained in this
Agreement to the contrary, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees”,
any payment on account of your separation from service that would otherwise be
due hereunder within six months after such separation shall nonetheless be
delayed until no later than the first full pay period following the first
business day of the seventh month following your separation from service. In
addition, notwithstanding anything contained herein to the contrary, you shall
not be considered to have terminated employment with the Company for purposes of
causing any amount due under this Agreement to be made unless you would be
considered to have incurred a “termination of employment” from the Company and
its affiliates within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).
All amounts provided above will be subject to applicable taxes, deductions and
withholding, and shall be subject to the tax equalization provision set forth in
Section 12(o) of the Employment Agreement.

 



--------------------------------------------------------------------------------



 



To the Board of Directors of
Travelport plc
Palmerston House
Fourth Floor
Fenian Street
Dublin 2
Ireland
In connection with my employment within the Travelport group of companies which,
for the avoidance of doubt means Travelport plc and/or its affiliates and
subsidiaries (“Travelport Group”) and my appointment as director, officer,
and/or any other position of responsibility requiring notification to a public
registrar, or regulatory or governing body (“Executive Appointments”).
I hereby resign from all and any Executive Appointments (as described above)
pertaining to my employment with the Travelport Group with effect on my Last Day
of Employment with the Travelport Group, i.e. MONTH DAY, YEAR.
Sincerely,
                    
NAME
Date:                    

 